Citation Nr: 1317385	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Caucutt, Stephanie


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board previously remanded this appeal in March 2012 for the purpose of fulfilling the Veteran's request for a hearing.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been associated with the record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The Board's decision addressing the request to reopen the claim for service connection for a left hand disorder is set forth below.  The underlying claim for service connection, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

As a final preliminary matter, the issues of entitlement to service connection for left forearm, left elbow, left little finger, left index finger, left wrist and left ulnar neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 1990 decision, the RO denied entitlement to service connection for a left hand disorder; although notified of this denial, the Veteran did not initiate an appeal.  

2.  New evidence associated with the claims file since the May 1990 denial of the claim of entitlement to service connection for a left hand disorder includes relevant official service department records not previously considered.  


CONCLUSION OF LAW

The criteria for reconsideration of the claim of entitlement to service connection for a left hand disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the favorable disposition of the claim herein decided - whether to reconsider a claim of service connection for bilateral hearing loss - the Board finds that all notification and development action needed to fairly adjudicate this matter have been accomplished.  

Analysis

Review of the record reflects that the Veteran's initial claim of entitlement to service connection for a left hand disorder was received in May 1989.  In an October 1989 letter the RO noted that it had requested information from the Veteran regarding his claim, including service treatment records, but that no evidence had been received.  Thus, it disallowed his claim.  This letter informed the Veteran that he had until July 1990 to submit evidence in support of his claim.  

Thereafter, the Veteran submitted a report of accident concerning his claimed residuals of an in-service left hand injury.  He also provided copies (albeit incomplete) of his service treatment records which show a crush injury to the left hand in October 1986 with subsequent treatment.  The RO scheduled the Veteran for a VA examination in conjunction with his claim, but he failed to report for such examination.  As such, by letter dated in May 1990, the RO denied the Veteran's claim.  

Although notified of this denial along with his appellate rights, the Veteran did not initiate an appeal of the RO's May 1990 decision denying service connection for a left hand disorder.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  At any time after VA issues a decision on a claim, however, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the May 1990 denial - namely, official service department records received at the RO in March 2009 - that is relevant to the Veteran's present claim on appeal.  Such records consist of additional service treatment records not previously associated with the claims file that were received from the Veteran.  More specifically, these records include the Veteran's May 1987 report of separation physical examination and report of medical history as well as a November 1986 follow-up report regarding his left hand crush injury.  

Clearly these additional service treatment records are relevant to the Veteran's claim of entitlement to service connection for a left hand disorder.  Accordingly, as, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


ORDER

Additional service records having been received, the claim of entitlement to service connection for a left hand disorder is reconsidered.  



REMAND

As noted above, the Veteran's service treatment records show that he suffered a crush injury to his left hand while serving on active duty.  The Veteran asserts that he has numerous residuals as a result of this injury, including disorders of the left hand, wrist, forearm, fingers, and ulnar nerve.  As discussed during the November 2012 hearing, the Board only has jurisdiction of the claimed left hand disorder.  For reasons discussed hereafter, the Board finds that further development, and thus remand, of this claim is necessary.  

At the outset, the Board observes that there are outstanding, relevant records that must be obtained prior to any appellate adjudication.  This includes medical records currently in the possession of the Social Security Administration as there is evidence in the claims file that the Veteran is currently in receipt of Social Security disability benefits due, in part, to bilateral hand problems.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, the Veteran has identified treatment throughout the years at a number of VA facilities, including the VA Medical Center (VAMC) in San Francisco, California, the VA Outpatient Clinic in Oakland, California, and the Community Based Outpatient Clinic in San Bruno, California (serving San Mateo County).  There is no indication that records from these facilities have been requested.  Thus, remand is necessary to investigate whether such records still exist and, if so, associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should also obtain any recent records from the Veteran's current VA facility, the VAMC in Nashville, Tennessee, dated since January 2010.  See id.

As discussed above, the Veteran has submitted copies of his service treatment records in support of his claim.  There is no indication that any service records have been obtained through official Federal sources.  Rather, on review of the record, it appears that the RO previously attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) and that a negative reply was received in June 1989.  In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Hence, while this appeal is on remand, the RO/AMC should make reasonable efforts to obtain and associate with the claims file any outstanding service treatment records pertaining to the Veteran.  Such efforts should include contacting any appropriate source(s), to include the Records Management Center (RMC) and the National Personnel Records Center (NPRC), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

If, however, service records are not found, the RO/AMC should notify the Veteran that he may submit alternative evidence, such as buddy statements, in support of his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The RO/AMC should also provide him another opportunity to present information and/or evidence pertinent to the claim on appeal, to include any information regarding medical treatment since November 2012.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Finally, the Board observes that the Veteran underwent VA examination in June 2009 for the specific purpose of obtaining additional medical information regarding the likelihood that any current left hand disorder is related to military service.  Review of the examination report reveals that the examiner diagnosed 'residuals of left hand contusion' and 'cubital tunnel syndrome.'  Pertinent to this remand, the examiner did not specify what residuals of left hand contusion the Veteran has, nor did the examiner provide an opinion as to whether such residuals are related to the in-service injury established in the available service treatment records.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, in light of the foregoing, the Board finds that an addendum opinion is necessary to fulfill VA's duty to assist.  Id.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain from appropriate source(s) any outstanding service treatment records pertaining to the Veteran's period of active duty service.  Such efforts should include contacting the RMC and the NPRC.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran to request the names and addresses of all medical care providers who have treated him for a left hand disorder since November 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  

Additionally, if efforts to obtain outstanding service treatment records are unsuccessful, notify the Veteran that he may submit alternative evidence in support his claim, including buddy statements from people who may have known him during service and can verify problems with his left hand.  

3.  Request all outstanding, relevant treatment records from the San Francisco VAMC, the Oakland VA Outpatient Clinic, and the San Bruno Community Based Outpatient Clinic.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  

4.  Request all outstanding, relevant treatment records from the Memphis VAMC dated since January 2010.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  

5.  Request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  

6.  Following completion of the above development, forward the Veteran's claims file to the examiner who conducted the June 2009 VA examination for an addendum opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should additionally review relevant medical records found in the CAPRI system and/or the Veteran's Virtual VA folder.  The examiner should indicate such review in the examination report or in an addendum.

Following review of the claims file, to include any records added since the June 2009 examination, the examiner must identify all diagnosed left hand disorders.  This includes clarifying the prior diagnosis of "residuals of left hand contusion."  Then, with respect to each diagnosed disorder, the examiner is to opine whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein.  The examiner should provide a rationale for any opinion.

7.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

8.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issue on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


